Case: 13-5148   Document: 24     Page: 1   Filed: 12/20/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   IAN OWEN SHARPE, GREGORY R. YOUNG, AND
            MICHAEL TROY OLSON,
              Plaintiffs-Appellants,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5148
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00319-ECH, Chief Judge Emily C.
 Hewitt.
                 ______________________

                     ON MOTION
                 ______________________

    Before MOORE, LINN and O’MALLEY, Circuit Judges.
 PER CURIAM.
                        ORDER
     Ian Owen Sharpe, Gregory R. Young, and Michael
 Troy Olson appeal from the United States Court of Feder-
 al Claims decision to dismiss their complaint for lack of
Case: 13-5148    Document: 24     Page: 2    Filed: 12/20/2013



 2                                              SHARPE   v. US



 jurisdiction. This court grants the government’s motion to
 summarily affirm.
     The appellants in this case are all federal prisoners.
 On May 6, 2013, they filed a complaint on behalf of them-
 selves and other prisoners asking the Court of Federal
 Claims for, among other things, their immediate release
 from incarceration. They asserted that the federal district
 courts that had imprisoned them lacked authority to do
 so.
     Specifically, appellants alleged that 18 U.S.C. § 3231,
 the law which gives federal district courts jurisdiction
 over criminal cases, was never passed or signed in the
 presence of a quorum or majority of both Houses of Con-
 gress as required by the United States Constitution. 1 The
 appellants also requested compensatory damages for
 unlawful incarceration and imprisonment and “for willful,
 arbitrary, and vindictive prosecutions of each of the
 Plaintiffs.” On May 21, 2013, the Court of Federal Claims
 dismissed the complaint for lack of jurisdiction.
     On June 27, 2013, appellants moved for reconsidera-
 tion of that decision. On September 4, 2013, the Court of
 Federal Claims affirmed its original holding. In addition,
 the court denied appellants’ motion to transfer this case to
 another court, and sanctioned appellants for abusing the
 judicial process. This appeal followed.




     1 This same argument has been addressed and reject-
 ed by a number of courts. See, e.g., Wolford v. United
 States, 362 Fed. App’x 231, 232 (3d Cir. 2010); United
 States v. Carey, 2012 WL 928700, *1-2 (M.D. Pa. Mar. 19,
 2012); United States v. Risquet, 426 F. Supp. 2d 310, 311-
 12 (E.D. Pa. 2006); Salem v. United States, 2011 WL
 2118610 (S.D. Miss. May 26, 2011); United States v.
 Siegelman, 2007 WL 1284276 (M.D. Ala. Apr. 30, 2007).
Case: 13-5148      Document: 24    Page: 3    Filed: 12/20/2013



  SHARPE   v. US                                            3



     The Court of Federal Claims’ jurisdiction is defined by
 the Tucker Act, which gives it the power to hear “any
 claim against the United States founded . . . upon the
 Constitution, or any Act of Congress.”          28 U.S.C.
 § 1491(a)(1). The Tucker Act does not itself provide the
 substantive right of enforcement for money damages;
 instead, a plaintiff must look elsewhere for the source of
 substantive law on which to base a Tucker Act suit
 against the United States. See United States v. Testan,
 424 U.S. 392, 398 (1976).
     In a thorough discussion of the appellants’ submis-
 sions, the Court of Federal Claims went through the
 various constitutional and statutory sources of law cited
 by the appellants but found that none conferred upon
 them a right to money damages based on their alleged
 wrongful imprisonment or otherwise granted the Court of
 Federal Claims authority to act on their complaint.
 Appellants’ informal brief does not raise any cogent
 argument as to why that determination was in error. 2
     In their brief, appellants again request that their case
 be transferred pursuant to 28 U.S.C. § 1631 to a federal
 district court. This court reviews a decision by the Court
 of Federal Claims to transfer a case pursuant to § 1631
 for an abuse of discretion. See Rick’s Mushroom Serv.,
 Inc. v. United States, 521 F.3d 1338, 1342 (Fed. Cir.
 2008). While the Court of Federal Claims acknowledged
 that it perhaps had the authority to transfer the case, it


     2  To the extent that appellants were attempting to
 seek review of the federal district court’s decisions to
 incarcerate them, such matters are clearly outside of the
 limited jurisdiction of the Court of Federal Claims. See
 Boise Cascade Corp. v. United States, 296 F.3d 1339,
 1343-44 (Fed. Cir. 2002) (“It is true that Article III forbids
 the Court of Federal Claims, an Article I tribunal, from
 reviewing the actions of an Article III court . . . .”).
Case: 13-5148       Document: 24   Page: 4   Filed: 12/20/2013



 4                                              SHARPE   v. US



 found that it would not be in the interest of justice to do
 so.
     That was not an abuse of discretion. The Court of
 Federal Claims cited, with ample support, the appellants’
 long history of filing frivolous lawsuits attempting to
 challenge their criminal convictions. Based on that prior
 history and the frivolous nature of the current complaint,
 it was reasonable for the Court of Federal Claims to
 conclude that transfer of this case to a federal district
 court would merely result in a further waste of judicial
 resources. See generally Galloway Farms, Inc. v. United
 States, 834 F.2d 998, 1001 (Fed. Cir. 1987); see also Phil-
 lips v. Seiter, 173 F.3d 609, 610-11 (7th Cir. 1999) (trans-
 fer of a frivolous case is a waste of judicial resources).
    Finally, in their numerous submissions to this court
 appellants request various forms of relief, including
 appointment of counsel, release from incarceration on
 bond, and certification of a question for review by the
 Supreme Court of the United States pursuant to 28
 U.S.C. § 1254(2). While this court has considered these
 submissions, this court is not convinced that such relief is
 appropriate or available.
     Because it is clear that the Court of Federal Claims’
 decision was clearly correct, summary affirmance is
 appropriate. See Joshua v. United States, 17 F.3d 378,
 380 (Fed. Cir. 1994) (Summary affirmance of a case “is
 appropriate, inter alia, when the position of one party is
 so clearly correct as a matter of law that no substantial
 question regarding the outcome of the appeal exists.”).
     Accordingly,
     IT IS ORDERED THAT:
    (1) The United States’ motion is granted. The judg-
 ment of the Court of Federal Claims is affirmed.
Case: 13-5148      Document: 24     Page: 5      Filed: 12/20/2013



  SHARPE   v. US                                              5



    (2) Appellants’ motion for leave to proceed in forma
 pauperis is moot.
       (3) All other motions are denied.
       (4) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s26

 ISSUED AS A MANDATE: December 20, 2013